Exhibit 21 Active Subsidiaries of Registrant Name State of Organization Kinro, Inc. Ohio Kinro Manufacturing, Inc. Delaware Kinro Holding, Inc. New York Kinro Texas Limited Partnership Texas Lippert Components, Inc. Delaware Lippert Holding, Inc. New York Lippert Components Manufacturing, Inc. Delaware Lippert Components Texas Limited Partnership Texas Lippert Tire & Axle, Inc. Delaware Lippert Tire & Axle Holding, Inc. New York Lippert Tire & Axle Texas Limited Partnership Texas Coil Clip, Inc. Delaware BBD Realty Texas Limited Partnership Texas LD Realty, Inc. Delaware Zieman Manufacturing Company California Trailair, Inc. Missouri LTM Manufacturing, LLC Kansas Lippert Components of Canada, Inc. Ontario, Canada KM Realty, LLC Indiana KM Realty II, LLC Indiana LCM Realty, LLC Indiana LCM Realty II, LLC Indiana LCM Realty III, LLC Indiana LCM Realty IV, LLC Indiana LCM Realty V, LLC Michigan LCM Realty VI, LLC Indiana LK Transit, Inc. Indiana
